Filed 11/17/21 In re A.R. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.R. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077197

          Plaintiff and Respondent,
                                                                         (Super.Ct.Nos. J275382, J275383)
 v.

 K.P.,                                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Joseph R. Barrell, Deputy County

Counsel for Plaintiff and Respondent.

                                                             1
       This is mother’s second appeal, this time from a postjudgment denial of a Welfare

and Institutions Code section 388 petition. Mother has had open juvenile dependency

cases involving her children since shortly after her second child tested positive for

amphetamines at birth. She has struggled to maintain sobriety since then.

       Mother filed two change-in-circumstance petitions in 2020, and the juvenile court

judge denied both petitions. The judge ordered a permanent plan of concurrent placement

for the older two children, who were not deemed adoptable, and the department placed

them in a concurrent home in September 2020. In February 2021, the judge terminated

mother’s parental rights over the youngest child and ordered adoption as his permanent

plan. We affirmed those decisions by opinion dated September 22, 2021.

       After mother appealed those orders, the older children were placed in a potential

adoptive home, and the trial judge issued a new order setting a section 366.26 hearing.

Mother filed a third change-in-circumstances petition to modify that order. The trial

judge denied the petition without a hearing and at the section 366.26 hearing found the

children adoptable, ordered adoption as their permanent plan, and terminated mother’s

parental rights. Mother argues the judge abused his discretion because she had a prima

facie case of changed circumstances and that further efforts of reunification would be

beneficial for her two older children. We conclude the judge didn’t abuse his discretion

and therefore affirm.




                                             2
                                               I

                                           FACTS

       We take the facts from our opinion in mother’s prior appeal. (In re A.R. (Sept. 22,

2021) E076353 and E076815 [2021 WL 4273004].) We omit facts related to her younger

child, whose custody is not the subject to this appeal, except where necessary for

background. We add facts in part I.E. post about the events she cites as demonstrating

changed circumstances that support her third request for a change in the order and

additional reunifications services.

       A. Dependencies of the Two Older Siblings

       In November 2017, mother gave birth to her second child, and both mother and

daughter tested positive for amphetamine. Mother told the social worker she had started

using methamphetamine in May 2015 and admitted she had smoked methamphetamine

two days before giving birth. She told the social worker she had an autistic seven-year-

old child living with her as well.

       The maternal grandmother told the social worker mother had recently moved into

her home. She said she was aware of mother’s past drug use but believed she had stopped

using drugs. She said the older sibling wasn’t in school because he was being transferred

to a school closer to home. After a meeting involving San Bernardino Child and Family
                                                                              1
Services (department) social workers, mother, the younger child’s father, and the

maternal grandparents, the department placed the family under a voluntary family

       1 Father is not a party to this appeal, so we have left out facts related to his
parental rights.
                                                3
maintenance plan, which included an agreement that mother would submit to random

drug testing and enroll in a perinatal program. However, mother then forged a document

claiming she completed a substance abuse treatment program and continued to use

methamphetamine, so the department removed the two children from mother’s care.

       On March 26, 2018, the department filed section 300 petitions on behalf of both

children based on mother’s drug use. The juvenile court judge, San Bernardino County

Superior Court Judge Steven Mapes, ordered the children detained on March 27, 2018.

       In their jurisdiction/disposition report, the department recommended sustaining the

petitions and ordering family reunification services for mother. The department reported

mother had admitted to using methamphetamine from November 2017 through February

2018, during her pregnancy with the younger child. She said she had started using

methamphetamine about once a week and eventually increased to using daily. Mother

had been dropped from an outpatient substance abuse program, and she was trying to

enroll in another one. The social worker attempted to speak with the older child, but he

struggled to answer even simple questions.

       The children were placed together in foster care. They were adjusting well in their

placement and responded positively to their foster caregiver. During a supervised visit,

the older child appeared happy to see mother. She tried to engage him in conversation and

play, but he spent most of his time playing alone. The social worker described mother as

attentive and said she had good interactions with the children.




                                             4
       At a jurisdiction/disposition hearing, the juvenile court sustained the section 300

petitions and ordered reunification services for mother. But in their six-month status

review report, the department recommended terminating reunification services and

setting a section 366.26 hearing to establish a plan of adoption. Mother had been referred

to drug treatment programs four times and had been unsuccessful in completing any of

them. She was terminated from two outpatient programs for continuing to test positive for

substances and for nonattendance. She also left an inpatient drug treatment program after

three days. She had recently started another outpatient drug treatment program and had

completed several sessions of individual counseling and parenting education classes. She

was also pregnant and due to give birth to a third child in April 2019.

       Mother did regularly attend visits with the children, which were supervised by the

caregiver. The caregiver reported mother was engaging and appropriate with the younger

child. However, she would give the older autistic child her cell phone at the beginning of

visits, and he would spend most of the time on the device. Mother also brought other

family members, usually around the older child’s age, and they would engage with the

older child while she was engaged with the younger child.

       The department later updated their report to inform the court mother was at risk of

being terminated from her substance abuse treatment program for failing to attend. She

had missed eight sessions in three months and was put on a behavioral contract for

sporadic attendance and testing positive for methamphetamine. She tested negative for

drugs in September and October 2018, but then tested positive on November 15, missed

                                             5
an appointment, and tested positive again on November 28. She then missed three later

appointments. Mother’s therapist also reported her attendance had been sporadic. She did,

however, continue to regularly attend all of her visits with the children.

       At the contested six-month review hearing, the judge found mother had failed to

participate regularly or make substantive progress in her reunification plan. He then

terminated reunification services and set the section 366.26 hearing for both children.

       In their section 366.26 report, the department recommended the children receive

services under a plan of permanency planning living arrangement with a goal of

adoption. The children’s caregivers weren’t interested in adopting them but were

willing to continue to provide care until a concurrent planning home could be located.

The caregivers reported the older child’s behavioral issues and communication had

improved but that he would likely require ongoing services based on concerns about

autism. Mother continued to visit the children, but the visits occurred at her inpatient drug

treatment program. The caregiver reported mother engaged very little with the older

child, who would watch television by himself. Mother did engage with the younger child

and would walk around the room with her and play games with her.

       On April 4, 2019, mother filed a section 388 petition requesting the children be

returned to her care and her parental rights not be terminated. She said she had completed

an inpatient substance abuse program, was living in transitional housing, and had enrolled

in an outpatient substance abuse program. The court ordered an evidentiary hearing on

the section 388 petition. The department recommended the juvenile court judge grant her

                                              6
petition and offer her reunification services. The social worker reported mother took

responsibility for the children being removed from her care. She said she had used

methamphetamine with father and said he triggered the relapse by cheating on her. She

recognized she was codependent and knew she had to keep her distance from him.

       On April 11, 2019, the judge granted mother’s section 388 petition and gave her

additional reunification services.

       B. The Dependency of the Youngest Child

       The next month, on May 4, 2019, mother gave birth to her third child. She

admitted she had used methamphetamine from November 2018 to January 2019 while

she was pregnant.

       A few days later, the social worker and a drug and alcohol counselor interviewed

her at her transitional home. She showed no visible signs of recent drug use. She said

after testing positive and noticing she was going down a bad path, she checked herself

into an inpatient substance abuse program and received services. She said she was no

longer in a relationship with the father. The social worker assigned to the older children

said mother had been progressing well in her case plan since January 2019.

       Ten days later, the department filed a petition on the new child’s behalf under

section 300, subdivisions (b) and (j), alleging appellant had a substance abuse and general

neglect history based on what happened in her other children’s dependency cases. At the

detention hearing, the juvenile court judge found a prima facie case and ordered the child

detained in mother’s care.

                                             7
       On June 7, 2019, mother advised the social worker she had been discharged from

her transitional housing for not signing out, missing a house meeting, and coming home

late. She and the infant had moved in with the maternal grandmother. She said she had

been clean for approximately five months and was adamant about maintaining her

sobriety. She also continued to visit the older children, and there were no reported

problems at these visits.

       On August 2, 2019, the department removed the child from mother’s care after she

tested positive twice for methamphetamine and missed other random drug test

appointments. Mother admitted she had relapsed and expressed her remorse. The foster

parents for the older children declined to have the new child placed with them, and he

was placed in a separate foster care home.

       On August 6, 2019, the department filed an amended section 300 petition on

behalf of the new child under subdivisions (b), (g) and (j), based on mother’s drug use,

open dependency cases involving his siblings, and the fact that father’s whereabouts were

unknown. At the detention hearing, the judge found a prima facie case and ordered the

child removed from mother’s care. At the jurisdiction/disposition hearing, the court

amended and sustained the allegations in the section 300 petition and granted services to

mother.

       C. Setting of the Section 366.26 Hearings

       In their report submitted before the 18-month review hearing for the older siblings,

the department recommended the judge terminate reunification services and set a section

                                             8
366.26 hearing to establish a permanent plan of legal guardianship for the children. They

reported mother was enrolled in an outpatient substance abuse program, had tested

positive for amphetamine on July 11 and July 25, 2019, and failed to test on four other

occasions.

       The children were adjusting well in their foster care home and were bonded to the

foster parents. However, the foster parents were not interested in providing long term

care for the children through legal guardianship. The older child was found not to be on

the autism spectrum, but he was severely delayed. The foster mother reported he had

made good progress and was verbal and helpful around the house. The younger child had

no developmental concerns.

       The foster mother reported mother arrived late for visits and at times was attentive

only to the younger child. At one visit, mother invited other children to a theme park with

them and left the children unattended, leaving the foster mother to watch all of the

children. She also brought other relatives to visits without telling the foster mother

beforehand. When the social worker asked the older child whether he would like to

reunify with mother, he said he liked his foster parents and wanted to stay with them.

       Mother continued to struggle in her recovery. On October 30, 2019, the

department reported mother was still in the outpatient program where she had been

enrolled since June 19, 2019. She had tested negative for drugs twice in September, but

the most recent test was faint and questionable. She failed to test twice in September

2019, and she missed several group sessions as well. She had been expected to complete

                                              9
the program in October but was delayed due to her numerous absences and continued

drug use. She tested positive for methamphetamine on October 22, 2019 and on

November 4, 2019. She admitted to the social worker that she had relapsed on November

2 and again on November 16. She said she felt stressed about the children’s dependency

cases. She did test negative on November 6 and 26 and December 6, 2019. However,

on December 20, 2019, she was terminated from the outpatient program for absences and

was waiting to be reassessed for a residential program.

       On January 22, 2020, the juvenile court judge terminated mother’s reunification

services for the two older children and set a section 366.26 hearing. The court reduced

visitation to once a month for two hours.

       In March 2020, the department recommended the judge terminate mother’s

reunification services for the youngest child and set a section 366.26 hearing to establish

a plan of guardianship or adoption for him. They reported mother had been referred to

another substance abuse treatment program, and the program intake coordinator advised

the social worker on February 5, 2020, that mother had tested positive for amphetamine.

When asked about the relapse, mother initially denied using any form of drugs and later

said “she slept with someone, and that the methamphetamines was on the genitals and

that is how it got in her system.”

       The department reported mother was on time to visits with the youngest child, and

she engaged with him, fed him, and changed his diapers. The department reported the

child was thriving and developing a strong and healthy bond with his caregiver, who was

                                            10
committed to providing a stable home and a nurturing environment for him, as well as to

adopt the child or become his legal guardian. On June 12, 2020, the social worker met

with mother, who admitted her last relapse was in February 2020, which she blamed on a

death in the family.

       On July 13, 2020, mother filed a section 388 petition to change the order related to

all three children by reinstating her reunification services and increasing the frequency

of visits. She also asked for a bonding study. She said she had completed two of three

services, recognized her mistakes and was trying to be independent for herself and the

children. The judge denied the petition without a hearing, finding the request did not state

new evidence or a change in circumstances.

       A short time later the juvenile court judge delayed the section 366.26 hearing for

the two older siblings because they were not a proper subject for adoption at the time and

a potential legal guardian had not been identified. He ordered a permanent plan of

placement in foster care with a continuing search for adoption. The judge ordered

supervised visitation one time a month for two hours. On September 2, 2020, the

department placed the older siblings in a concurrent home, and the children responded

extremely well to the family.

       On August 20, 2020, mother told the social worker she was living with the

maternal grandfather and continued to attend her outpatient substance abuse program.

She had begun the program on June 4 and participated once a week through an online

video connection. She said she didn’t test through the program but through the

                                            11
department. The social worker noted mother had missed several testing appointments

between February and August.

       On August 26, 2020, at the six-month review hearing for the youngest child, the

court terminated mother’s reunification services and set a section 366.26 hearing. In a

section 366.26 report, the department recommended terminating mother’s parental rights

over the child and implementing a plan of adoption. They reported the child had been

with the same caregiver since October 2019 and the child and caregiver had bonded. The

caregiver said she wanted to adopt the child and would allow mother and child to visit

even after adoption because she believed it was important for the child to maintain a

connection to the biological mother.

       D. Mother’s Second Section 388 Petitions

       On November 23, 2020, mother filed separate section 388 petitions for each of the

children asking the court to return them to her care, reinstate reunification services, or at

least increase the frequency and duration of her visits.

       In support of her petitions, she noted she completed an outpatient drug treatment

program on October 7, 2020, and she also referred to her completion of other programs in

March 2019. She said the proposed change was in the children’s best interests because

they were bonded to her and would benefit emotionally from increased time in her care,

either as their primary caregiver or at longer, more frequent visits. She said the children

enjoyed her visits with them, and it was in their best interest to prevent further delay in

proceeding to the next step in the reunification process and returning them to her care and

                                              12
custody.

       On November 24, 2020, the court denied mother’s section 388 petitions, finding

mother hadn’t provided new evidence or established there had been a change of

circumstances. The court noted her assertions were conclusory and he hadn’t established

a prima facie case of changed circumstances.

       Mother filed notices of appeal on December 29, 2020, on behalf of the older

children, appealing “[a]ll findings and orders made by the court regarding Termination of

Parental Rights and denial of Mother’s 388 Petition including but not limited to

12/08/2020.” On September 22, 2021, this court issued an opinion affirming the trial

judge’s orders.

       E. Mother’s Third Section 388 Petition

       On January 15, 2021, the trial judge ordered visitation between mother and the

two older children be one time per month for two hours, supervised. The court limited the

parents’ educational rights and appointed their caregivers as the educational rights

holders for the children. On February 26, 2021, the trial judge continued the children in

foster care and confirmed the future section 366.26 hearing. On April 27, 2021, the

department reported the children had been placed in an adoptive home on September 2,

2020. The new caregivers had an approved adoption home study and ensured the children

remained in communication with their family.

       The department reported the children continued to have contact with mother and

their younger sibling during visits. Mother had visits on January 10, February 21, and

                                            13
March 7, 2021, and the younger child was present for two of those visits. At the January

2021 visit, mother decorated the room and celebrated her son’s birthday. Mother would

show up to the visits with food for the children and would interact with both of them. At

the March 2021 visit, Mother ended the visit 30 minutes early and requested that

visitation take place at a park the following month. The caregivers said the children

didn’t mention their mother between visits.

       On May 13, 2021, mother filed a petition asking to change the February 2021

orders continuing the children in foster care and setting a section 366.26 hearing. She

requested more liberalized visitation, a bonding study, and asked the court to reinstate

family reunification services. Answering the question what had happened since the order

that might change he judge’s mind, she said she had a “[s]table home, part-time job

working from home, [and was] currently enrolled [in an] aftercare program at cedar

house.” Mother also said the change of order would be in the children’s best interests

because it would allow her to “[e]xpress and show my love” and the children “love me as

much as I love them.”

       Mother attached to her petition a photograph of herself with the two children, a

letter of support from her landlord, and a March 23, 2021 letter from Cedar House

confirming she had started their twice monthly aftercare program by attending an online

meeting on March 10, 2021. She also attached a letter asking the judge to change his

order and reinstitute reunification services because it’s in the best interest of the children

to “grow up with their real family.” She expressed concern for her older son, saying the

                                              14
caregivers showed preference for the daughter. She said she had visited regularly, decried

the fact that she couldn’t visit in person for 10 months because of the pandemic, and

explained she had missed a few visits in late 2020 due to exposure to a family member

who had tested positive for Covid-19.

       On May 17, 2021, the trial judge denied the petition without a hearing, because

mother had failed to state new evidence or a change of circumstances, and the proposed

change did not promote the best interests of the children. The same day, at a hearing

which mother did not attend, the trial judge found the children were adoptable and

ordered adoption as the permanent plan and terminated parental rights.

       Mother filed a timely notice of appeal.

                                             II

                                        ANALYSIS

       Mother argues the juvenile court judge erred by summarily denying her section

388 petition. We review the judge’s summary denial of a section 388 petition for abuse of

discretion, asking whether the judge’s decision exceeded the bounds of reason. (In re

Angel B. (2002) 97 Cal.App.4th 454, 460.)

       “A juvenile court order may be changed, modified or set aside under section 388 if

the petitioner establishes by a preponderance of the evidence that (1) new or changed

circumstances exist, and (2) the proposed change would promote the best interest of the

child. The parent bears the burden to show both a legitimate change of circumstances and

that undoing the prior order would be in the best interest of the child.” (In re S.J. (2008)

                                             15
167 Cal.App.4th 953, 959 [cleaned up].) The section 388 modification procedure is an

“‘escape mechanism’ when parents complete a reformation in the short, final period after

the termination of reunification services but before the actual termination of parental

rights,” which is “vital to the constitutionality of our dependency scheme as a whole, and

the termination statute, section 366.26, in particular.” (In re Kimberly F. (1997) 56

Cal.App.4th 519, 528.)

       To trigger the right to a hearing on a section 388 petition, the parent must

demonstrate (1) a genuine change of circumstances or new evidence and (2) that revoking

the previous order would be in the best interests of the children. (In re C.J.W. (2007) 157

Cal.App.4th 1075, 1079.) A petition makes a prima facie showing if the allegations,

liberally construed, show both changed circumstances and that the best interests of the

child may be promoted by petitioner’s proposed change of order. (In re Aljamie D. (2000)

84 Cal.App.4th 424, 431-432.)

       Showing circumstances are in the process of changing is insufficient. (In re A.S.

(2009) 180 Cal.App.4th 351, 358.) “A petition which alleges merely changing

circumstances and would mean delaying the selection of a permanent home for a child to

see if a parent, who has repeatedly failed to reunify with the child, might be able to

reunify at some future point, does not promote stability for the child or the child’s best

interests. [Citation.] ‘Childhood does not wait for the parent to become adequate.’” (In re

Casey D. (1999) 70 Cal.App.4th 38, 47, disapproved on other grounds in In re Caden C.

(2021) 11 Cal.5th 614, 636, fn. 5.)

                                             16
      To support her argument for changed circumstances, mother points to the fact that

she had completed an outpatient substance abuse program, started an aftercare program,

and had a stable home and a part-time online job. She attached a letter from Cedar House

confirming she completed their outpatient program and had attended one online aftercare

session on March 10, when they began offering those services again. It’s unclear in the

record on this appeal when mother completed the outpatient program. In her prior appeal,

she said she completed the program on October 7, 2020. (In re A.R. (Sept. 22, 2021)

E076353 and E076815 [2021 WL 4273004, *5].) Her petition relies on the fact that she

started the aftercare program, not that she completed the outpatient program, and the

focus of the letter from Cedar House appears to be to explain why she hadn’t started an

aftercare program until March, namely that they had offered one due to the pandemic.

She also attached a letter from her landlord confirming she had rented a room since

September 2020. She provided no information about her employment.

      The strength of mother’s petition bottoms on the fact that she began an aftercare

program in March, because that’s the only new development. She had started renting a

room from her landlord when she filed her second changed-circumstances petition in

November 2020. The trial judge ordered a section 366.26 hearing on February 26, 2021.

About two weeks later, she attended an online aftercare session with Cedar House. While

the effort to continue trying to get off drugs is commendable, mother remains at the

beginning of a long and difficult process. She has a considerable history of drug abuse,

including previous failed attempts to become sober during this dependency. She

                                            17
submitted nothing to indicate she had continued to drug test before attending that session,

nor anything to indicate she continued attending aftercare sessions after March 10. We

can’t conclude based on her long history of drug use that the trial judge abused his

discretion in denying mother a hearing on her section 388 petition based on what amount

to still initial steps toward recovery.

       In short, the trial judge could reasonably conclude mother’s petition showed, at

best, that her circumstances were changing, not changed. That conclusion is especially

strong in view of the fact mother had suffered a series of relapses throughout the later

part of 2019 and early 2020 and then failed to test on a number of occasions in late 2020.

(In re A.S., supra, 180 Cal.App.4th at p. 358; In re Kadence P. (2015) 241 Cal.App.4th

1376, 1384 [“a missed drug test, without adequate justification, is ‘properly considered

the equivalent of a positive test result’”].) It follows that the trial judge didn’t err by

determining mother hadn’t met her burden of establishing a prima facie case of changed

circumstances.

       Mother argues that the bond between herself and her two older children is

sufficiently strong to establish that allowing her another chance at reunification services

is in the children’s best interests. She also complains that the restrictions on in-person

visitation caused by the COVID-19 pandemic impaired her ability to maintain a strong

bond with the children. While we acknowledge the affection the children appear to have

for their mother, and the difficulties the family faced due to the pandemic, by this stage of

dependency proceedings, mother needed to establish she had addressed the problem that

                                               18
led to the dependency in the first place—her persistent use of narcotics. The trial court

reasonably concluded mother had not addressed those problems, and nothing mother

argues on appeal leads us to question that conclusion. 2

                                            III

                                     DISPOSITION

       We affirm the orders of the juvenile court.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                SLOUGH
                                                                                            J.

We concur:


MILLER
                Acting P. J.


RAPHAEL
                          J.




       2 The department says it’s not clear whether mother contests the findings and
orders made at the section 366.26 hearing on their merits and they address those
arguments “in an abundance of caution.” We conclude mother has not challenged the
findings and orders made at the section 366.26 hearing except to argue the orders should
be reversed because denying her section 388 petition was erroneous. We therefore deny
the department’s request that we take judicial notice of certain proclamations and orders
affecting the administration of juvenile dependency actions during the COVID-19
pandemic, which aren’t relevant to any issue raised on appeal.
                                            19